229 F.2d 36
97 U.S.App.D.C. 153
Edward R. HUDSON, Appellant,v.UNITED STATES of America, Appellee.
No. 12575.
United States Court of Appeals District of Columbia Circuit.
Argued Dec. 7, 1955.Decided Jan. 12, 1956.

Mr. Rex K. Nelson, Washington, D.C., (appointed by the District Court) for appellant.
Mr. Harold H. Greene, Asst. U.S. Atty., with whom Mr. Leo A. Rover, U.S. Atty., and Messrs. Lewis Carroll and Alfred Hantman, Asst. U.S. Attys., were on the brief, for appellee.
Before PRETTYMAN, BAZELON and DANAHER, Circuit Judges.
PER CURIAM.


1
Appellant Hudson was indicted, tried and convicted on a charge of manslaughter.  As of the time of the alleged offense he and two others had been drinking together for an undetermined period of time.  They were near the sea wall at the Tidal Basin when they became involved in some sort of altercation.  Hudson shoved the other two men into the water.  One swam to safety, and the other drowned.


2
Upon this appeal Hudson urges (1) that the indictment was faulty; (2) that the evidence was insufficient; and (3) that his counsel, and not he, was asked to speak just prior to sentence.  He did not attack the indictment in the trial court,1 and, in any event, we think the indictment was amply sufficient to advise him of the offense, enable him to defend, and protect him against subsequent jeopardy.  The evidence was ample to support the view that Hudson caused the death in the midst of a physical altercation and by an act reasonably calculated to cause serious bodily harm.  As to the pre-sentence statement, both Hudson and [97 U.S.App.D.C. 154] his trial attorney were present and stood together before the bench, and the attorney made a brief plea for clemency.  The court did address counsel by name in making its inquiry, but, so long as both were present and what was expected was made plain, we think all reasonable requirements of the law were met.  We find no error in the foregoing respects.


3
Affirmed.



1
 Fed.Rules Crim.Proc. rule 12(b)(2), 18 U.S.C.A